DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.

As per claim 1, Applicant argues that Hamaguchi does not teach wherein a magnitude of a sum of excitation signals applied to the set of sensor electrodes is less than a magnitude of any one of the excitation signals applied to the set of sensor electrodes. Applicant submits, therefore, that neither Hogan, Hamaguchi, nor Cordeiro disclose that the sum of the TX signals is less than any one of those signals. In fact, the sum of the sensors for each of the vectors of Hamaguchi is 1.

The Office respectfully submits that Hamaguchi teaches wherein a magnitude of a sum of excitation signals applied to the set of sensor electrodes is less than a magnitude of any one of the excitation signals applied to the set of sensor electrodes (Fig 10, during the 1st vector, contiguous electrodes 7 thru 9 are driven according to a first excitation signal (1), and the sum of excitation signals between electrodes 2-31 is zero) as claimed.

“the set of sensor electrodes comprising all electrodes”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Office respectfully submits that the current claim language does not seem to preclude one from interpreting electrodes 2-31 in Fig. 10 of Hamaguchi, for example, as the claimed set of sensor electrodes and from construing electrodes 7-9 in Fig. 10 of Hamaguchi, for example, as the claimed subset of a plurality of subsets each including three or more contiguous sensor electrodes of the set of sensor electrodes. Furthermore, the sum of excitation signals between electrodes 2-31 is zero, i.e., “less than a magnitude of any one of the excitation signals applied to the set of sensor electrodes” as claimed. Therefore, Hogan, Hamaguchi and Cordeiro et al. teach the limitations in claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0041210 to Hogan et al.; in view of US 2014/0104236 to Hamaguchi et al.; further in view of US 2017/0212635 to Cordeiro et al..

As per claim 1, Hogan et al. teach a capacitance sensing device, comprising: 
a transmit (TX) generator (Fig. 5, 512) configured to generate a sequence of receive (RX) signals (Fig. 8, 810) by applying each TX signal pattern in a sequence of TX signal patterns to a set of sensor electrodes (Fig. 8, 804/806), wherein for each TX signal pattern in the sequence of TX signal patterns, the TX generator is configured to, for each subset of a plurality of subsets each including three or more contiguous sensor electrodes of the set of sensor electrodes (Fig. 7, TX Line 0 – TX Line 2, TX Line 1 – TX Line 3, TX Line 4– TX Line 6, TX Line 5 – TX Line 7), applying the same one of a first excitation signal and a second excitation signal to each of the three or more contiguous sensor electrodes (Figs. 7 and 8, signals 1/-1, during pattern 2, for example, the three electrodes TX Line 0 through TX Line 2 are contiguous and receive the same excitation signal), wherein the plurality of subsets comprises at least half of the sensor electrodes in the set of sensor electrodes(paragraph 99, the plurality of sets comprise all the transmission lines); 
a sequencer circuit (Fig. 5, sequencer 128, paragraph 103)coupled with the TX generator and configured to, for each TX signal pattern in the sequence of TX signal patterns, determine a next subsequent TX signal pattern in the sequence based on a circular rotation of the TX signal pattern; and a processing block (paragraph 116, means for position calculation)coupled with the TX generator and configured to detect a presence of an object proximate to the set of sensor electrodes based on the sequence of RX signals.

Hamaguchi et al. teach wherein a magnitude of a sum of excitation signals applied to the set of sensor electrodes is less than a magnitude of any one of the excitation signals applied to the set of sensor electrodes (Fig 10, during the 1st vector, contiguous electrodes 7 thru 9 are driven according to a first excitation signal (1), and the sum of excitation signals between electrodes 2-31 is zero).
It would have been obvious to one of ordinary skill in the art, to modify the device of Hamaguchi et al., so that a magnitude of a sum of excitation signals applied to the set of sensor electrodes is less than a magnitude of any one of the excitation signals applied to the set of sensor electrodes, such as taught by Hamaguchi et al., for the purpose of reducing noise during touch sensing operations.
Hogan and Hamaguchi et al. do not teach the processing block configured to detect the presence of the object based on a measure of correlation between the sequence of RX signals and a predetermined function.
Cordeiro et al. teach the processing block configured to detect the presence of the object based on a measure of correlation between the sequence of RX signals and a predetermined function (Fig. 17A, paragraph 94, cross-correlated transfer functions are used to demodulate response signals).
It would have been obvious to one of ordinary skill in the art, to modify the device of Hogan et al., so that the processing block configured to detect the presence of the object based on a measure of correlation between the sequence of RX signals and a predetermined function, such as taught by Cordeiro et al., for the purpose of improving detection accuracy.

As per claim 2, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein for each TX signal pattern in the sequence of TX signal patterns, for each sensor electrode in the set of sensor electrodes, an excitation signal applied to the sensor electrode corresponds to an excitation signal applied to a preceding sensor electrode in a circular sequence of the set of sensor electrodes during application of a preceding TX signal pattern in the sequence of TX signal patterns (Hamaguchi, Fig. 10 shows a circular pattern). 

As per claim 3, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein the second excitation signal is complementary to the first excitation signal (Fig. 8, excitation signals are polar opposites); and the sum of excitation signals includes (Fig. 7, the sum of excitation signals 1/-1 add up to zero), for each sensor electrode in the set of sensor electrodes (Fig. 7, each sensor electrode is applied with a signals of 1 or -1, said signals add up to zero) an excitation signal applied to the sensor electrode (Figs. 7 and 8, an excitation signal of either 1 or -1 is applied to each of the sensor electrodes). 

As per claim 4, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein the TX generator is further configured to, for each TX signal pattern in the sequence of TX signal patterns: apply the first excitation signal to contiguous sensor electrodes that are contiguous in a circular sequence of the set of sensor electrodes, wherein the contiguous sensor electrodes include at least half of the set of sensor electrodes (Hamaguchi, Fig. 10). 


As per claim 5, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein: the predetermined function is a sine function (Cordeiro, Fig. 18A, paragraph 105, noise is modeled by a sine wave function); and the processing block is further configured to calculate the measure of correlation by calculating parameters for the sine function based on a least squares approximation of the sequence of RX signals(Fig. 18, paragraph 94, a cross-correlation implies a least squares approximation, the waveform of the noise sine function in Fig. 18, included in Rx signals, is correlated with the third harmonic of square signal VD). 

As per claim 6, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein each RX signal in the sequence of RX signals represents a self capacitance measured from the set of sensor electrodes (paragraph 25). 

As per claim 7, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein: the processing block is further configured to calculate a displacement based on a least squares approximation of the sequence of RX signals (Cordeiro, paragraph 94, cross-correlated transfer functions are used, at least indirectly, to obtain filtered response signals represented finger movement); and the displacement indicates a position of the object relative to the set of sensor electrodes(Hogan, paragraph 116, means for position calculation). 

As per claim 8, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, wherein: the measure of correlation comprises a correlation coefficient; and the processing block is further configured to compare the correlation coefficient with a predetermined threshold; and detect the presence of the object when the correlation coefficient exceeds the predetermined threshold (Cordeiro, paragraph 94, transfer functions with correlation coefficients of at least 0.5 are used to filter response signals).

As per claim 9, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing device of claim 1, further comprising: an RX sensing channel coupled with the processing block and configured to, for each sensor electrode in the set of sensor electrodes, measure an RX signal of the sequence of RX signals after application to the sensor electrode of the one of the first excitation signal and the second excitation signal (Hogan, Fig. 5, 515). 

As per claim 10, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 11, Hogan, Hamaguchi and Cordeiro et al. teach the method of claim 10, wherein applying each TX signal pattern to the set of sensor electrodes further comprises, for each sensor electrode in the set of sensor electrodes, applying an excitation signal to the sensor electrode corresponding to an excitation signal applied to a preceding sensor electrode in a circular sequence of the set of sensor electrodes during application of a preceding TX signal pattern in the sequence of TX signal patterns (Hamaguchi, Fig. 10), wherein the preceding TX signal pattern is a TX signal pattern most recently applied to the set of TX sensor electrodes prior to applying the TX signal pattern. 

As per claim 12, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.


As per claim 13, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

As per claim 14, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

As per claim 15, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

As per claim 16, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.

As per claim 17, it comprises similar limitations to those in claim 8 and it is therefore rejected for similar reasons.

As per claim 18, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Hogan, Hamaguchi and Cordeiro et al. further teach a host device (Hogan, Fig. 1) and a capacitive sensor array comprising a set of sensor electrodes (Hogan, paragraph 21).

As per claim 19, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing system of claim 18, wherein: the second excitation signal is complementary to the first excitation signal (Hogan, Fig. 8, excitation signals are polar opposites); and the excitation signals include the first excitation signal and the second excitation signal (Hogan, Fig. 8, the sum of first and second excitation  signals is 0); and the processing block is further configured to: calculate the measure of correlation by calculating parameters for the sine function based on a least squares approximation of the sequence of RX signals (Cordeiro, Fig. 18A, paragraph 94, a cross-correlation implies a least squares approximation, the waveform of the noise sine function in Fig. 18A, included in Rx signals, is correlated with the third harmonic of square signal VD), and detect the presence of the object when the measure of correlation exceeds a predetermined threshold (Cordeiro, paragraph 94, transfer functions with correlation coefficients of at least 0.5 are used to filter response signals and detect touches). 

As per claim 20, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

As per claim 21, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing system of claim 18, further comprising a display coupled with the host device, wherein the capacitive sensor array overlies the display (Hogan, paragraph 29), and wherein the host device is configured to update the display in response to the detected presence of the object(Hogan, paragraph 36). 

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0041210 to Hogan et al.; in view of US 2014/0104236 to Hamaguchi et al.; further in view of US 2017/0212635 to Cordeiro et al.; further in view of US 2014/0320451 to Lee et al.

As per claim 22, Hogan, Hamaguchi and Cordeiro et al. teach the capacitance sensing system of claim 18.
Hogan, Hamaguchi and Cordeiro et al. do not teach wherein the processing block is further configured to detect a hover input by the object based on the sequence of RX signals, and wherein the host device is configured to execute a first subroutine in response to the hover input.
Lee et al. teach wherein the processing block is further configured to detect a hover input by the object based on the sequence of RX signals (Fig. 8, S200), and wherein the host device is configured to execute a first subroutine in response to the hover input(Fig. 8, S300-S800).
.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694